466




       OFFICE OF THE ATTORNEY               GENERAL OF TEXAS
                              AUSTIN
                                                                     _’ d




t&umrabla   Jao.   (i. ~cIclama
&XUEE&~SlOXWJP
Dspacww3nt of banktng
Austin, Texao

llerr u.    lCAdaum!              opinion    LO.




             8Yc iuuid ll.ke to kntm whotber beaka
      rkiioh have aaquircd real estate before the
      Of~cUtfve data ot’ the 1~3~ItUbnkin$ Cod0 should
      ~ollor   t.hs pruvieione a? Article    514 n. 5. or
      thou@ of Article     2 kitlaptOP 8 of the 1943 Hank-
      AIl& c;oae.
                                                                  468




     (16) of eucikba%gizml boor Talue until
     oaergeadew84ce tment7-rive per eemt (a&)
     &-ha   origi~l beak ralus; provided thet
     &he CduioQor     may pore% a lesserper-
     ooatogteto be de#resiatalQurirryany year.'
             ArUule 614 of she Mwlee4lCivil Statutes 8bwe
*oWdwu        l pMtotGhapter8     of Tit1@16 oi the Aaied
civil gtntutm. krtiole 11 of ChaptarIX ef the State
8uWng      Cede deptod  by *e 4atb ~egiolature  expreeelfra-
peela Title    16 of the Uwi~e& CL*11 Otattat88 of TOXM,
ma n& with -us       o b b a l
                             r t8tuto mb
                                      s    lo ss dteo ti~
bmun~,   th0reW   orklng   the cods ooaplete   within   itrelt,
ua cm uolueirs 8t&Qte Mu4 ragtoo* te bwklng imti-
~~tioM, b&ISexpr~ pwieiel3 6f Alao    f, chapterI,
6ea1a$ng, Wtle Code pawidea 8 oumplatemyatoaof uw*
 worni.ne the organisatioa, operat&oa, eupemidon and
fiqs4iA.tion
           et me.&6 buss..
          m'tmt,bberd       ie a0 BktQtlory leria nmeupcin
woa *ubJaut otha. bhaa ArbLL6le8, CJiaptr t,    et the stete
             a *l?P wa qotsa.
ib a a -Ga le,